Exhibit 10.2

SPROUTS FARMERS MARKET, INC.

RSU AGREEMENT

Cover Sheet

Sprouts Farmers Market, Inc., a company organized under the laws of the State of
Delaware (“Company”), hereby grants an award of restricted stock units (“RSUs”)
to the individual named below. The terms and conditions of the RSUs are set
forth in this cover sheet (“Cover Sheet”), in the attached RSU Agreement (the
“Agreement”) and in the Sprouts Farmers Market, Inc. 2013 Incentive Plan (the
“Plan”). All capitalized terms used but not defined in this Cover Sheet and the
Agreement will have the meanings ascribed to such terms in the Plan.

 

Granted to:     Grant Date:     Number of RSUs:     Vesting Schedule:    
Delivery of Shares:    

By signing this Cover Sheet, you agree to all of the terms and conditions
described in this Cover Sheet, in the Agreement and in the Plan. If you do not
sign and return this Cover Sheet and the attached Irrevocable Standing Order to
Sell Shares within 60 days of the Grant Date, the Company will have the right to
rescind this award.

 

Signature:                                                              Date:
                                           

 

SPROUTS FARMERS MARKET, INC. By:  

 

Name:   Doug Sanders Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SPROUTS FARMERS MARKET, INC.

2013 INCENTIVE PLAN

RSU AGREEMENT

 

Right to Shares

The award of RSUs represents your right to receive, and the Company’s obligation
to deliver, one Share per RSU, subject to the terms and conditions of this
Agreement, the Plan and the Cover Sheet.

 

Vesting

The RSUs awarded to you will vest in accordance with the schedule set forth in
the Cover Sheet.

 

  All RSUs will cease vesting as of the date your employment with the Company
and its Affiliates has terminated for any reason.

 

Delivery; Settlement

As and when RSUs vest, a number of Shares equal to the number of such RSUs shall
be delivered as soon as practicable thereafter in settlement of such RSUs, and
upon such delivery, you shall have no further rights with respect to those RSUs.

 

Change in Control

Notwithstanding the foregoing:

 

  (A) if there occurs a Change in Control (as defined in Exhibit A), and this
award does not continue or is not assumed by an acquiror on a substantially
equivalent basis, then all RSUs that have not yet vested shall vest immediately
prior to the Change in Control; and

 

  (B) if there occurs a Change in Control, and this award continues or is
assumed by an acquiror on a substantially equivalent basis, and your employment
is terminated by the Company or an acquiror without Cause (as defined in Exhibit
A) or by you for Good Reason (as defined in Exhibit A), in each case within 24
months following the Change in Control, then all RSUs that have not yet vested
shall vest immediately on your date of termination.

 

Termination

Should your employment with the Company and its Affiliates terminate for any
reason except pursuant to a Change in Control as described above, all of your
RSUs then outstanding will terminate, and you will no longer have any right to
receive any Shares in respect of such RSUs. The grant of RSUs does not confer
upon you any right to continued employment with the Company or interfere with
the Company’s right to terminate your employment at any time.

 

Taxes

When Shares are delivered to you upon settlement of any of your RSUs, the
Company is required to withhold taxes pursuant to applicable law. The Company
will satisfy this withholding obligation through a “sell to cover” whereby you
irrevocably direct a securities broker approved by the Company to sell a portion
of your Shares subject to the RSUs upon vesting and to deliver the sale proceeds
to the Company in payment of the applicable withholding taxes. You agree to
provide these directions by signing and returning the Irrevocable Standing Order
to Sell Shares attached hereto, along with a signed copy of the Cover Sheet,
within 60 days of the Grant Date.

 

 

The number of Shares that the broker will sell will be based on an estimate made
by the broker of the Shares required to be sold to satisfy the withholding
taxes. You agree that the proceeds received from the sale of Shares will be used
to satisfy the withholding taxes and, accordingly, you authorize the broker to
pay such proceeds to the Company for such purpose. To the extent that the
proceeds obtained by such sale exceed the amount necessary to satisfy the
withholding taxes, such excess proceeds shall be

 

-2-



--------------------------------------------------------------------------------

 

deposited into your brokerage account and in the event of a shortfall,
additional Shares may be sold and/or cash withholding may be required from you.
Any remaining Shares shall be deposited into your brokerage account.

 

  If there is not a market in the Shares or the Company determines in its sole
discretion that the sell to cover procedure is not advisable or sufficient, the
Company will have the right to make other arrangements to satisfy the
withholding taxes due upon issuance of the Shares with respect to the RSUs,
including, but not limited to, the right to deduct amounts from salary or
payments of any kind otherwise due to the Participant or withhold in Shares,
provided that the Company only withholds the amount of Shares necessary to
satisfy the statutory minimum withholding amount. If such other arrangements are
made, your Irrevocable Standing Order to Sell Shares will be voided.

 

  You represent to the Company that, as of the date you sign the Irrevocable
Standing Order to Sell Shares, you are not aware of any material nonpublic
information about the Company or the Shares. You and the Company have structured
this Agreement to constitute a “binding contract” relating to the sale of
Shares, consistent with the affirmative defense to liability under Section 10(b)
of the Exchange Act under Rule 10b5-1(c) issued under such Act.

 

Restrictions on Resale and Settlement

By signing this Agreement, you agree not to sell any Shares received upon
settlement of RSUs at a time when applicable laws, regulations or Company
policies prohibit a sale.

 

  The Company’s obligation to deliver Shares upon settlement of the RSUs shall
be subject to applicable laws, rules and regulations and also to such approvals
by governmental agencies as may be deemed appropriate to comply with relevant
securities laws and regulations.

 

Transfer of RSUs

You cannot transfer or assign RSUs or your right to receive Shares upon
settlement of RSUs. For instance, you may not sell RSUs or use them as security
for a loan. If you attempt to do any of these things, your RSUs will immediately
become invalid.

 

  Regardless of any marital property settlement agreement, the Company or a
securities broker, as applicable, is not obligated to recognize your former
spouse’s interest in your RSUs in any way.

 

Stockholder Rights; Dividend Equivalent Rights

You, or your estate or heirs, have no rights as a stockholder of the Company in
respect of RSUs until Shares have been delivered in settlement of the RSUs. No
adjustments are made for dividends or other rights if the applicable record date
occurs before Shares are delivered, except as described in the Plan.

 

  However, to the extent you hold RSUs on the record date of any cash dividend
on Shares, you will be entitled to a payment in an amount, per RSU held, equal
to the amount of the cash dividend declared and paid in respect of one Share.
This Dividend Equivalent Right will be included in your regular compensation for
the pay period during which the actual cash dividend is paid, and will be
subject to applicable withholding taxes.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware.

 

The Plan and Other Agreements

The text of the Plan and any amendments thereto are incorporated in this
Agreement by reference.

 

-3-



--------------------------------------------------------------------------------

  This Agreement, the Cover Sheet and the Plan constitute the entire
understanding between you and the Company regarding the RSUs. Any prior
agreements, commitments or negotiations concerning the RSUs are superseded.

By signing the Cover Sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan and evidence your acceptance of the
powers of the Committee of the Board of Directors of the Company that
administers the Plan.

 

-4-



--------------------------------------------------------------------------------

Exhibit A

Certain Definitions

“Affiliate” means, when used with reference to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, or owns greater than fifty
percent (50%) of the voting power in, the specified Person (the term “control”
for this purpose shall mean the ability, whether by the ownership of shares or
other equity interest, by contract or otherwise, to elect a majority of the
directors of a corporation, independently to select the managing partner of a
partnership or the managing member or the majority of the managers, as
applicable, of a limited liability company, or otherwise to have the power
independently to remove and then select a majority of those Persons exercising
governing authority over an entity, and control shall be conclusively presumed
in the case of the direct or indirect ownership of fifty percent (50%) or more
of the voting equity interests in the specified Person).

“Cause” shall have the meaning ascribed thereto in any effective employment
agreement between you and the Company or its Affiliates, or if no employment
agreement is in effect that contains a definition of cause, then Cause shall
mean that you have (i) committed a felony or a crime involving moral turpitude,
(ii) committed any act of gross negligence or fraud, (iii) failed, refused or
neglected to substantially perform your duties (other than by reason of a
physical or mental impairment) or to implement the reasonable directives of the
Company (which, if deemed curable in the discretion of the Committee, is not
cured within 30 days after notice thereof to you by the Committee),
(iv) materially violated any policy of the Company (which, if deemed curable in
the discretion of the Committee, is not cured within 30 days after notice
thereof to you by the Committee), or (v) engaged in conduct that is materially
injurious to the Company, monetarily or otherwise.

“Change in Control” shall mean:

 

  (i) any event occurs the result of which is that any “person,” as such term is
used in Sections 13(d) and 14(d) of the Exchange Act, becomes the “beneficial
owner”, as defined in Rules l3d-3 and l3d-5 under the Exchange Act directly or
indirectly, of more than 50% of the voting stock of the Company or any successor
company thereto, including, without limitation, through a merger or
consolidation or purchase of voting stock of the Company; provided that the
transfer of 100% of the voting stock of the Company to a Person that has an
ownership structure identical to that of the Company prior to such transfer,
such that the Company becomes a wholly owned subsidiary of such Person, shall
not be treated as a Change in Control;

 

  (ii) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board, together with any new directors
whose election by such Board or whose nomination for election by the
stockholders of the Company was approved by a vote of a majority of the
directors of the Company then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board then in office;

 

  (iii) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions other than a merger or consolidation, of all or
substantially all of the assets of the Company and its consolidated subsidiaries
taken as a whole to any Person or group of related Persons; or

 

  (iv) the adoption of a plan relating to the liquidation or dissolution of the
Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” shall have the meaning ascribed thereto in any effective
employment agreement between you and the Company or its Affiliates, or if no
employment agreement is in effect that contains a definition of good reason,
then Good Reason shall mean that the Company or its Affiliates (i) has required
that you relocate to a principal place of employment that is more than 50 miles
from your then-current principal place of employment; (ii) has reduced, or has
notified you of its intent to reduce, your base salary by more than 10%, unless
such reduction is agreed to by you or is involuntarily imposed upon all other
employees of the

 

-5-



--------------------------------------------------------------------------------

Company who are similarly situated to you; or (iii) without your consent,
materially diminishes your authority or responsibilities; provided, however,
that in the event you believe any of the forgoing conditions exist that
constitute Good Reason, prior to Good Reason being established, you will first
provide notice to the Company and give the Company a reasonable opportunity (not
to exceed thirty (30) calendar days) to cure the condition you contend
establishes Good Reason.

“Person” means and includes any individual, partnership, joint venture,
corporation, limited liability company, estate, trust, or other entity.

 

-6-



--------------------------------------------------------------------------------

IRREVOCABLE STANDING ORDER TO SELL SHARES

I have been granted restricted stock units (“RSUs”) by Sprouts Farmers Market,
Inc. (the “Company”), which is evidenced by a restricted stock unit agreement
between me and the Company (the “Agreement,” copy attached). Provided that I
remain employed by the Company on the applicable vesting date, the shares vest
according to the provisions of the Agreement.

I understand that on or as soon as practicable after the vesting date (the
“issuance date”), the shares issuable in respect of the RSUs (the “Shares”) will
be deposited into my account at E*Trade (the “Broker”) and that I will recognize
taxable ordinary income as a result. Pursuant to the terms of the Agreement and
as a condition of my receipt of the Shares, I understand and agree that, on the
issuance date, I must sell a number of shares sufficient to satisfy all
withholding taxes applicable to that ordinary income. Therefore, I hereby direct
the Broker to sell, at the market price and on the issuance date (or the first
business day thereafter if the issuance date should fall on a day when the
market is closed), the number of Shares that the Company informs the Broker is
sufficient to satisfy the applicable withholding taxes, which shall be
calculated based on the closing price of the Company’s ordinary shares on the
last trading day before the issuance date. I understand that the Broker will
remit the proceeds to the Company for payment of the withholding taxes.

I understand and agree that by signing below, I am making an Irrevocable
Standing Order to Sell Shares which will remain in effect until the issuance
date. I also agree that this Irrevocable Standing Order to Sell Shares is in
addition to and subject to the terms and conditions of any existing Account
Agreement that I have with the Broker.

Signature

Print Name

 

-7-